JUDGMENT

                               Court of Appeals
                          First District of Texas
                              NO. 01-15-00905-CR

                        EX PARTE HECTOR CLAUDIO

     Appeal from the County Criminal Court at Law No. 7 of Harris County.
                            (Tr. Ct. No. 2037085).

      This case is an appeal from the order denying habeas relief signed by the trial
court on October 16, 2015. After inspecting the record of the court below, it is the
opinion of this Court that there is no reversible error in the order denying habeas
relief. It is therefore CONSIDERED, ADJUDGED, and ORDERED that the
order denying habeas relief be affirmed.

      The Court orders that costs be taxed against appellant.

      The Court orders that this decision be certified below for observance.

Judgment rendered June 30, 2016.

Panel consists of Chief Justice Radack and Justices Keyes and Higley. Opinion
delivered by Chief Justice Radack.